Howell, J.
Plaintiff enjoins -the execution of a judgment against Mm as indorser of a promissory note, and seeks to annul it on various grounds, as follows:
First — That tbe writ directs tbe execution of tbe judgment of tbe district, instead of tlie Supreme Court.
Art. 915 C. P. declares that no execution shall issue on the judgments of the Supreme Court, but such judgments, whether confirming or reversing those appealed from, shall be sent back for their execution to the inferior court, and no mandate need be directed to tbe latter for that purpose; but the clerk may file and record them, and issue execution thereon as the judgments of the inferior court.
Second — That the property seized was not advertised in the official journal of tlie parish of Jefferson.
At the time of seizure an official journal for said parish had not been selected, and it was not the duty of the sheriff to wait until such selection might be made. Having advertised tbe property according-to law, the subsequent selection of an official journal before tbe day of sale, did not render the advertisement invalid or affect it in any way.
Third — That tbe property was not advertised to be sold on tbe first-Saturday of the month, as required by the act of 1855. The attempt, iu 1861 to repeal the act of 1855 was null, because it was an act of a. rebel Legislature, and the net embraced two objects.
The Constitution of 1868, section 149, cured the first defect, if it existed, and there seems to be no applicatiou of tbe second objection...
*393Fourth — That the judgment should be annulled, as there was fraud in obtaining it.
It seems that pending the suit against Wells and others as indorsers, Merz, the plaintiff in said suit, collected a part of 1 lie claim, and did not make the credit before obtaining judgment, but did place it on the execution when issued. No injury resulted therefrom to Wells, and no cause for annulling the judgment on account thereof. It is contended further that time was given by Merz to the principal debtor, who gave other security to Merz, and these facts were fraudulently concealed from Wells, until after judgment was rendered against him, by which ho was released.
The evidence does not sustain this charge; and we concur in the opinion of the district judge that plaintiff has shown no sufficient reason for annulling the judgment against him or enjoining its execution.
Judgment affirmed.
Rehearing refused.